     Case 2:20-cv-01842-KJD-DJA Document 34 Filed 12/14/20 Page 1 of 3




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                  ***
 6    COYOTE SPRINGS INVESTMENT,                           Case No. 2:20-cv-01842-KJD-DJA
      LLC, ET AL,
 7
                             Plaintiffs,
 8                                                         ORDER
            v.
 9
      STATE OF NEVADA, ET AL,
10
                             Defendants.
11

12          Presently before the Court is Defendants’ Motion to Stay Discovery (ECF No. 17), filed

13   on November 17, 2020. The Court also considered Plaintiff’s Response (ECF No. 28), filed on

14   December 1, 2020 and Defendants’ Reply (ECF No. 31), filed on December 8, 2020. This matter

15   is also before the Court on Plaintiff’s Proposed Discovery Plan and Scheduling Order (ECF No.

16   23), filed on November 19, 2020. The Court finds these matters properly resolved without a

17   hearing. See Local Rule 78-1.

18          Courts have broad discretionary power to control discovery. See, e.g., Little v. City of

19   Seattle, 863 F.2d 681, 685 (9th Cir.1988). In deciding whether to grant a stay of discovery, the

20   Court is guided by the objectives of Rule 1 to ensure a just, speedy, and inexpensive

21   determination of every action. See Kidneigh v. Tournament One Corp., 2013 WL 1855764, at *2

22   (D. Nev. May 1, 2013). “The Federal Rules of Civil Procedure do not provide for automatic or

23   blanket stays of discovery when a potentially dispositive motion is pending.” Tradebay, LLC v.

24   eBay, Inc., 278 F.R.D. 597, 600 (D. Nev. 2011). However, preliminary issues such as

25   jurisdiction, venue, or immunity are common situations that may justify a stay. See Twin City

26   Fire Ins. v. Employers of Wausau, 124 F.R.D. 653 (D. Nev. 1989); see also Kabo Tools Co. v.

27   Porauto Indus. Co., 2013 WL 5947138, at *1 (D. Nev. Oct. 31, 2013) (granting stay based on

28   alleged lack of personal jurisdiction); Ministerio Roca Solida v. U.S. Dep’t of Fish & Wildlife,
     Case 2:20-cv-01842-KJD-DJA Document 34 Filed 12/14/20 Page 2 of 3




 1   288 F.R.D. 500, 506 (D. Nev. 2013) (granting stay based in part on alleged lack of subject matter

 2   jurisdiction). Further, motions to stay discovery pending resolution of a dispositive motion may

 3   be granted when: (1) the pending motion is potentially dispositive; (2) the potentially dispositive

 4   motion can be decided without additional discovery; and (3) the Court has taken a “preliminary

 5   peek” at the merits of the potentially dispositive motion to evaluate the likelihood of dismissal.

 6   See Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013).

 7          A party seeking to stay discovery pending resolution of a potentially dispositive motion

 8   bears the heavy burden of establishing that discovery should be stayed. See, e.g., Turner

 9   Broadcasting System, Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997) (noting that a

10   stay of discovery may be appropriate where the complaint was “utterly frivolous, or filed merely

11   for settlement value.”); Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975). When

12   deciding whether to issue a stay, a court must take a “preliminary peek” at the merits of the

13   dispositive motion pending in the case. Tradebay, 278 F.R.D. at 602-603. In doing so, a court

14   must consider whether the pending motion is potentially dispositive of the entire case, and

15   whether that motion can be decided without additional discovery. Id. This “preliminary peek” is

16   not intended to prejudge the outcome, but to evaluate the propriety of a stay of discovery “with

17   the goal of accomplishing the objectives of Rule 1.” Id. (citation omitted). That discovery may

18   involve inconvenience and expense is not sufficient, standing alone, to support a stay of

19   discovery. Turner Broadcasting, 175 F.R.D. at 556. An overly lenient standard for granting

20   requests to stay would result in unnecessary delay in many cases.

21          After taking a preliminary peek at the pending motions to dismiss, remand, and

22   consolidate (ECF Nos. 4, 12, 22) and associated briefing, the Court finds that Defendants have

23   carried their heavy burden of establishing that discovery should be stayed. The issues before the

24   Court in the pending motions do not require further discovery. Additionally, discovery is

25   expensive and resolving issues of jurisdiction at the earliest possible stage of litigation is

26   important. The Court is not convinced that Plaintiff will survive Defendants’ jurisdictional

27   challenge, but notes, of course, that its view “may be very different than how the assigned district

28   judge will see the . . . picture.” AMC Fabrication, Inc. v. KRD Trucking W., Inc., 2012 WL


                                                   Page 2 of 3
     Case 2:20-cv-01842-KJD-DJA Document 34 Filed 12/14/20 Page 3 of 3




 1   4846152, *4 (D. Nev. Oct. 10, 2012). As such, the Court finds this is a case where a temporary

 2   stay of discovery will further the goal of judicial economy. The Court will deny Plaintiff’s

 3   proposed discovery plan as it is now moot.

 4          IT IS THEREFORE ORDERED that Defendants’ Motion to Stay Discovery (ECF No.

 5   17) is granted.

 6          IT IS FURTHER ORDERED that Plaintiff’s Proposed Discovery Plan and Scheduling

 7   Order (ECF No. 23) is denied as moot.

 8          IT IS FURTHER ORDERED that in the event that the motion to dismiss is not granted in

 9   full and the case is not remanded, the parties shall file a stipulated proposed discovery plan and

10   scheduling order no later than 14 days after a decision on the pending motion to dismiss (ECF

11   No. 4) is issued by the court.

12

13          DATED: December 14, 2020

14

15                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 3 of 3
